IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1834
                               Filed April 15, 2020


IN THE INTEREST OF C.Z.,
Minor Child,

D.Z., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       Daniel M. Northfield, Urbandale, for appellant mother.

       Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer, Assistant

Attorney General, for appellee State.

       Erin Mayfield of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor child.




       Considered by Bower, C.J., and Greer and Ahlers, JJ.
                                          2


BOWER, Chief Judge.

       A mother appeals the termination of her parental rights to her child, C.Z.1

She contends termination of her parental rights is not in the child’s best interests

and asks for an extension of time to achieve reunification with the child. On our

de novo review, see In re A.M., 843 N.W.2d 100, 110 (Iowa 2014), we conclude

termination of the mother’s parental rights is in the child’s best interests.

       The mother became involved with the department of human services (DHS)

with respect to her older child, M.C., in March 2017 after police responded to a

domestic-violence call. On April 25, police were twice called to the home; first for

a report of on-going domestic violence, and later when the paternal grandfather

reported the mother was “drunk and high on meth,” and he was concerned about

her three-year-old child. The child was removed from the parents’ home in May

and adjudicated a child in need of assistance (CINA) due to the parents’ domestic

violence and substance-abuse problems. Services were offered to address the

mother’s issues of domestic violence and alcohol and methamphetamine abuse.

       Over the next several months, the mother did not consistently participate in

the services provided by DHS or comply with the terms of her probation. She

continued to use methamphetamine and abuse alcohol. In January 2018, the

mother was unsuccessfully discharged from treatment services at the House of

Mercy (HOM) for failing to provide required urinalyses (UAs) and for inconsistent

attendance. The mother was arrested on theft charges twice. A report of probation

violations was filed, recommending a residential-treatment program. In March, she


1 The State did not seek to terminate the father’s parental rights in these
proceedings.
                                          3


again admitted using drugs and was upset when her probation officer requested

she begin inpatient treatment. The mother’s mental-health therapist reported she

had been “sporadic with attendance.” The mother periodically attended visits with

M.C. She continued to struggle with substance abuse, mental health, and housing.

On June 17, the mother’s rights to M.C. were terminated pursuant to Iowa Code

section 232.116(1)(h) and (l)2 (2018)—she was pregnant at the time.

         The mother again began inpatient substance-abuse treatment at HOM on

August 24. Unfortunately, she was unsuccessfully discharged one month later

because she could not follow through with program expectations. The mother was

in jail three times between June and October while pregnant with C.Z.

         C.Z. was born in November and the infant’s umbilical cord tested negative

for illegal substances. Due to the recent termination of the mother’s parental rights

to M.C. and her history of substance abuse, C.Z. was placed in foster care after

discharge from the hospital.

         A family team meeting was held on November 26. Notes from the meeting

state:

         [The mother] reports that she has been clean for over 100 days. [The
         mother] had a substance abuse evaluation at [HOM] on 10-30-18.
         They recommended outpatient treatment. [The mother] began
         outpatient treatment at HOM. She has individual treatment on
         Tuesdays and groups on Sundays. [The mother] has to call daily for
         random UAs at HOM. [The mother] reported that she feels like she
         is doing great. She said that who she was before is not who she is


2The juvenile court found the mother has a severe substance-related disorder and
presents a danger to self and others as evidenced by prior acts. The court
specifically found: “The mother’s ongoing substance abuse clearly presents a
danger to herself. The court is extremely concerned she may be seriously injured
or killed. . . . She desperately needs a long term treatment program and will not
be available to parent for a long time.”
                                         4


       now. [The mother] relayed that having resolved her criminal charges
       has reduced much of her stress.

       The mother had visits with the child four times per week for one hour until

December. The child was adjudicated a CINA on December 18. DHS was unable

to contact the mother from December 18, 2018, to January 15, 2019.

       The case worker spoke with the mother on January 15, 2019, at which time

the mother indicated she was so depressed she could not get out of bed and cried

all the time but was not seeing anyone for counseling. The case worker provided

the mother with therapy resources and later spoke with the Family Safety, Risk

and Permanency (FSRP) provider about helping the mother make a mental-health

and medication-management appointment.          Initially, the mother engaged in

substance-abuse treatment at the HOM; however, she was not consistently

meeting with her providers and was not providing drug screens as requested. The

mother saw her child on January 16. Despite the FSRP worker’s efforts at setting

up visits between mother and child and to assist the mother in setting up medical-

management and counseling sessions, the mother struggled to attend visits and

did not follow through with mental-health treatment.

       The child’s placement in foster care was confirmed by dispositional order.

The mother did not appear at the hearing and the court was informed there was

an active warrant for her arrest.     The mother had not been participating in

substance-abuse treatment, had lost her job, and was in temporary housing.

       In February, the mother informed her case worker she was working on

obtaining bail money and evidence to support that she was not guilty of the crime

that led to the arrest warrant. She told the case worker she was planning on turning
                                          5


herself in once she obtained those two things. The mother did not take advantage

of the case worker’s offer to assist.

       A permanency hearing was scheduled for April 1. The mother did not

appear and her attorney reported there were active warrants for her arrest. The

hearing was rescheduled for April 11. In a permanency order filed in May, the

court specifically found: “The mother has stopped participating in all services. The

mother still has an active warrant out for her arrest” on multiple charges. The court

ordered the State to file a petition to terminate the mother’s rights.

       The mother was arrested on April 17 and was released from jail on June 14.

On June 17, the mother called her FSRP provider and requested that visits resume

with C.Z. On June 24, her DHS case worker advised the mother that in order to

re-initiate visits, she must set up Child-Parent Psychotherapy since she had not

seen the child since January.

       The termination hearing was held on July 23. The DHS case worker—who

had also been involved with the family during the prior termination proceedings—

recommended termination of the mother’s rights “[g]iven the lack of participation

and progress that [the mother] has made, ongoing criminal activity, unaddressed

mental health and substance abuse needs, and her history with the department.”

The case worker testified the mother had admitted ongoing use of illegal

substances until April 2019. The worker stated the child is doing well and is

integrated into the foster family, who expressed the willingness to continue to care

for the child and to adopt in the event both parents’ rights were terminated.

       The mother testified visits had not resumed, but she was on a waiting list

for Child-Parent Psychotherapy. She acknowledged using methamphetamine in
                                             6


mid-April and stated she recently signed up for substance-abuse and mental-

health programming and was waiting to obtain evaluations. The mother testified

she was employed and was living in her father’s home. She testified she did not

have a current substance-abuse problem but was willing to engage in treatment to

satisfy DHS. The mother was asked if she felt the child could be returned to her

at present and the mother responded: “Yes. . . . Yes, I think it would help me

honestly. . . . I’m her mother, and once you have a child that bond just doesn’t go

away. It’s—we both need each other, and I think that it would only better me.”

          The guardian ad litem recommended termination of the mother’s parental

rights:

          due to the mother’s lack of engagement in the services and even
          participation in visits, which occurred even prior to any type of
          suspension by DHS due to the active warrant, there was still a lack
          of consistent participation in visits that were offered as outlined by
          the FSRP reports along with the mother’s lack of insight into her
          substance abuse and mental health issues which in turn have an
          [e]ffect on home life, health and safety and well-being as well as the
          lack of insight as to how those issues affect the safety of this child.

          The juvenile court found clear and convincing evidence to support

termination of the mother’s rights pursuant to Iowa Code section 232.116(1)(e),

(g), and (h) (2019).

          The mother appeals, asserting termination is not in the child’s best interests.

          We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We determine:

(1) whether grounds for termination have been established, (2) whether

termination is in the child’s best interests, and (3) whether we should exercise any

of the permissive exceptions to termination. See id. at 472–73. Here, the mother
                                          7


does not contest the grounds for termination and therefore we need not address

that step in the analysis. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). Rather,

she argues termination of her parental rights is not in the child’s best interests.

       In determining whether the termination of a parent’s rights is in a child’s best

interests, our primary considerations are “the child’s safety,” “the best placement

for furthering the long-term nurturing and growth of the child,” and “the physical,

mental, and emotional condition and needs of the child.” Iowa Code § 232.116(2).

The “defining elements in a child’s best interests” are the child's safety and “need

for a permanent home.” In re H.S., 805 N.W.2d 737, 748 (Iowa 2011) (citation

omitted). We adopt the juvenile court’s findings:

       Termination of [the mother’s] parental rights is in the child’s best
       interest and less detrimental than the harm caused by continuing the
       parent-child relationship. There are no compelling reasons to
       maintain the parental rights and no exceptions that outweigh
       termination being in the child’s best interest. The child’s safety can
       best be ensured by termination.
               ....
               . . . . The court has considered that the father’s [termination-
       of-parental-rights] trial was continued. First, that is not a legal basis
       to not terminate the mother’s parental rights. Second, it remains in
       C.Z.’s best interest for the court to terminate the mother’s parental
       rights. The mother prioritized her arrest warrant and her freedom—
       instead of visiting with C.Z. and/or participating in services. During
       that time period, the mother chose not to engage in services or work
       on the significant substance abuse and mental health issues—which
       the court is extremely concerned will end her life. She admitted she
       continued to use meth on a daily basis.

We add that we are concerned by the mother’s lack of insight of the effects her

unresolved substance-abuse and mental-health issues have on her ability to safely

and consistently parent. We, like the juvenile court, encourage the mother to

participate in services. We affirm the termination of the mother’s parental rights.

       AFFIRMED.